UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TIMOTHY LAYTON,                        
              Petitioner-Appellant,
                 v.
                                                  No. 02-7947
HOWARD PAINTER, Warden, Mount
Olive Correctional Complex,
               Respondent-Appellee.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                           (CA-00-28-3)

                       Submitted: April 24, 2003

                      Decided: November 24, 2003

     Before WILLIAMS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Timothy Layton, Appellant Pro Se. Silas Bent Taylor, Deputy Attor-
ney General, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         LAYTON v. PAINTER
                              OPINION

PER CURIAM:

   Timothy Layton seeks to appeal the district court’s order and order
on reconsideration denying relief on his 28 U.S.C. § 2254 (2000) peti-
tion. Layton cannot appeal these orders unless a circuit judge or jus-
tice issues a certificate of appealability, and a certificate of
appealability will not issue absent a "substantial showing of the denial
of a constitutional right." 28 U.S.C. § 2253(c)(2) (2000). A habeas
petitioner meets this standard by demonstrating that reasonable jurists
would find that his constitutional claims are debatable and that any
dispositive procedural rulings by the district court are also debatable
or wrong. See Miller-El v. Cockrell, ___ U.S. ___, 123 S. Ct. 1029,
1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.
Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 535 U.S. 941 (2001).
As to two of the issues Layton presents — whether the trial court ade-
quately advised Layton regarding the dangers of self-representation,
and whether the trial court erred in accepting Layton’s attorney’s
request that he be allowed not to directly examine Layton, because of
his belief that Layton planned to perjure himself on the stand —
Judge Williams and Judge Traxler conclude that Layton has made the
required showing. Accordingly, we grant a certificate of appealability
as to these issues. Having independently reviewed the record, how-
ever, we conclude that the district court did not err in denying habeas
relief as to these issues, and accordingly affirm its judgment. As to
the remaining issues, we deny a certificate of appealability and dis-
miss the appeal. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           DISMISSED